[Cite as State v. Fuentes, 2019-Ohio-4122.]




                       IN THE COURT OF APPEALS OF OHIO
                           THIRD APPELLATE DISTRICT
                               MARION COUNTY




STATE OF OHIO,

        PLAINTIFF-APPELLEE,                               CASE NO. 9-18-41

        v.

JORGE L. FUENTES,                                         OPINION

        DEFENDANT-APPELLANT.




                 Appeal from Marion County Common Pleas Court
                            Trial Court No. 18-CR-364

                                      Judgment Affirmed

                             Date of Decision: October 7, 2019




APPEARANCES:

        Todd A. Workman for Appellant

        Nathan Heiser for Appellee
Case No. 9-18-41


ZIMMERMAN, P.J.

        {¶1} Defendant-appellant, Jorge L. Fuentes (“Fuentes”), appeals the October

30, 2018 judgment entry of sentence of the Marion County Court of Common Pleas.

We affirm.

        {¶2} On July 25, 2018, the Marion County Grand Jury indicted Fuentes on:

Count One, of trafficking in heroin in violation of R.C. 2925.03(A)(2), (C)(6), a

second-degree felony; Count Two, of possession of heroin in violation of R.C.

2925.11(A), (C)(6), a second-degree felony; and Count Three, of having weapons

while under disability in violation of R.C. 2923.13(A)(3), a third-degree felony.

(Doc. No. 1). On July 30, 2018, Fuentes appeared for arraignment and entered pleas

of not guilty. (Doc. No. 6).

        {¶3} On October 3, 2018, Fuentes withdrew his pleas of not guilty and

entered guilty pleas, under a written plea agreement, to an amended indictment.

(Doc. No. 21). Specifically, in exchange for his guilty pleas, the State agreed to

amend Count One to trafficking in heroin in violation of R.C. 2925.03(A)(2), (C)(6),

a third-degree felony, and Count Three to having weapons while under disability in

violation of R.C. 2923.13(A)(3), a third-degree felony, and to dismiss Count Two.1




1
 Further and in exchange for Fuentes guilty pleas to Count One as amended and Count Three, the State
agreed under the negotiated plea agreement to dismiss another case which was not made a part of the record
before us. (See Doc. No. 21).

                                                   -2-
Case No. 9-18-41


(Id.). The trial court accepted Fuentes’s guilty pleas and dismissed Count Two.

(Id.).

           {¶4} On October 3, 2018, the trial court sentenced Fuentes to 36 months in

prison on Count One, 30 months in prison on Count Three, and ordered the terms

be served consecutively for an aggregate sentence of 66 months.2 (Doc. No. 23).

The trial court filed its judgment entry of sentence on October 30, 2018. (Id.).

           {¶5} Fuentes filed a notice of appeal on November 9, 2018, and raises one

assignment of error for our review. (Doc. No. 27).

                                        Assignment of Error

           The trial court erred when it sentenced Appellant to two lengthy
           prison sentences for non-violent third degree felonies to be served
           consecutively inconsistent with the purposes and principles of
           sentencing given in the Ohio Revised Code.

           {¶6} In his assignment of error, Fuentes argues that the trial court erred by

imposing the maximum term of imprisonment. In particular, Fuentes argues that

his sentence is inconsistent with the purposes and principles of sentencing under

R.C. 2929.11.

                                          Standard of Review

           {¶7} Under R.C. 2953.08(G)(2), an appellate court will reverse a sentence

“only if it determines by clear and convincing evidence that the record does not




2
    The trial court imposed a mandatory $2,500.00 fine as to Count One. (Doc. No. 23).

                                                     -3-
Case No. 9-18-41


support the trial court’s findings under relevant statutes or that the sentence is

otherwise contrary to law.” State v. Marcum, 146 Ohio St.3d 516, 2016-Ohio-1002,

¶ 1. Clear and convincing evidence is that “‘which will produce in the mind of the

trier of facts a firm belief or conviction as to the facts sought to be established.’” Id.

at ¶ 22, quoting Cross v. Ledford, 161 Ohio St. 469 (1954), paragraph three of the

syllabus.

                                        Analysis

       {¶8} “It is well-established that the statutes governing felony sentencing no

longer require the trial court to make certain findings before imposing a maximum

sentence.” State v. Maggette, 3d Dist. Seneca No. 13-16-06, 2016-Ohio-5554, ¶ 29,

citing State v. Dixon, 2d Dist. Clark No. 2015-CA-67, 2016-Ohio-2882, ¶ 14

(“Unlike consecutive sentences, the trial court was not required to make any

particular ‘findings’ to justify maximum prison sentences.”) and State v. Hinton, 8th

Dist. Cuyahoga No. 102710, 2015-Ohio-4907, ¶ 9 (“The law no longer requires the

trial court to make certain findings before imposing a maximum sentence.”).

Rather, “‘trial courts have full discretion to impose any sentence within the statutory

range.’”    State v. Smith, 3d Dist. Seneca No. 13-15-17, 2015-Ohio-4225, ¶ 9,

quoting State v. Noble, 3d Dist. Logan No. 8-14-06, 2014-Ohio-5485, ¶ 9, citing

State v. Saldana, 3d Dist. Putnam No. 12-12-09, 2013-Ohio-1122, ¶ 20. In this case,

as third-degree felonies, trafficking in heroin and having weapons while under


                                           -4-
Case No. 9-18-41


disability, each carry a non-mandatory sanction of 9-months to 36-months

imprisonment.      R.C. 2925.03(A)(2), (C)(6) (2016) (current version at R.C.

2925.03(A)(2), (C)(6) (2019)); R.C. 2923.13(A)(3), (B); 2929.13(C) (2017)

(current version at R.C. 2929.13(C) (2019)); 2929.14(A)(3)(b) (2017) (current

version at R.C. 2929.14(A)(3)(b) (2019)). Because the trial court sentenced Fuentes

to 36 months in prison on Count One and 30 months in prison on Count Three, the

trial court’s sentences fall within the statutory range. “[A] sentence imposed within

the statutory range is ‘presumptively valid’ if the [trial] court considered applicable

sentencing factors.” Maggette at ¶ 31, quoting State v. Collier, 8th Dist. Cuyahoga

No. 95572, 2011-Ohio-2791, ¶ 15.

       {¶9} “R.C. 2929.11 provides, in pertinent part, that the ‘overriding purposes

of felony sentencing are to protect the public from future crime and to punish the

offender.’” Smith at ¶ 10, quoting R.C. 2929.11(A). “In advancing these purposes,

sentencing courts are instructed to ‘consider the need for incapacitating the offender,

deterring the offender and others from future crime, rehabilitating the offender, and

making restitution to the victim of the offense, the public, or both.’” Id., quoting

R.C. 2929.11(A). “Meanwhile, R.C. 2929.11(B) states that felony sentences must

be ‘commensurate with and not demeaning to the seriousness of the offender’s

conduct and its impact upon the victim’ and also be consistent with sentences

imposed in similar cases.” Id., quoting R.C. 2929.11(B). “In accordance with these


                                         -5-
Case No. 9-18-41


principles, the trial court must consider the factors set forth in R.C. 2929.12(B)-(E)

relating to the seriousness of the offender’s conduct and the likelihood of the

offender’s recidivism.” Id., citing R.C. 2929.12(A). “‘A sentencing court has broad

discretion to determine the relative weight to assign the sentencing factors in R.C.

2929.12.” Id. at ¶ 15, quoting State v. Brimacombe, 195 Ohio App.3d 524, 2011-

Ohio-5032, ¶ 18 (6th Dist.), citing State v. Arnett, 88 Ohio St.3d 208, 215 (2000).

       {¶10} “Although the trial court must consider the purposes and principles of

felony sentencing set forth in R.C. 2929.11 and the sentencing factors listed in R.C.

2929.12, the sentencing court is not required to ‘state on the record that it considered

the statutory criteria or discuss[ed] them.’” Maggette at ¶ 32, quoting State v.

Polick, 101 Ohio App.3d 428, 431 (4th Dist.1995). “A trial court’s statement that

it considered the required statutory factors, without more, is sufficient to fulfill its

obligations under the sentencing statutes.” Id., citing State v. Abrams, 8th Dist.

Cuyahoga No. 103786, 2016-Ohio-4570, ¶ 14, citing State v. Payne, 114 Ohio St.3d

502, 2007-Ohio-4642, ¶ 18. In Fuentes’s sentencing entry, the trial court considered

the R.C. 2929.11 and 2929.12 factors. (Doc. No. 23). In order to determine if the

trial court considered the statutory factors, we normally look to the sentencing entry

and the sentencing hearing.

       {¶11} In his appeal, Fuentes failed to provide a transcript of the proceeding

or a suitable alternative. “App.R. 9 requires an appellant to provide the appellate


                                          -6-
Case No. 9-18-41


court with transcripts of the proceedings that are necessary to review the merits of

[his] appeal.” State v. Brown, 3d Dist. Marion No. 9-10-12, 2010-Ohio-4546, ¶ 8,

citing App.R. 9(B). In the absence of a complete transcript of the proceedings, a

statement of the evidence pursuant to App.R. 9(C), or an agreed statement pursuant

to App.R. 9(D), we have no alternative but to indulge the presumption of the

regularity of the proceedings and the validity of the judgment in the trial court.

Brown at ¶ 19, citing App.R. 9(B) and Knapp v. Edwards Laboratories, 61 Ohio

Std.2d 197, 199 (1980) (concluding that Brown had not provided the reviewing

court with a “transcript of the hearing necessary to resolve the assignments of

error”). See State v. Ames, 3d Dist. Allen No. 1-19-02, 2019-Ohio-2632, ¶ 12, citing

State v. Lucas, 3d Dist. Marion No. 9-90-81, 1991 WL 259043, *2, citing Ostrander

v. Parker-Fallis, 29 Ohio St.2d 72, 74 (1972). Thus, because we do not have the

ability to review a transcript or a suitable alternative, we must presume regularity in

the proceeding and the validity of the trial court’s consideration of the purposes and

principles of sentencing. See Ames at ¶ 12, citing Lucas at *2, citing Ostrander at

74. More importantly, without a transcript, we must presume that the trial court had

adequate evidence before it to support its findings. Id., citing State v. Brewer, 48

Ohio St.3d 50, 61 (1990), citing United States v. Gallo, 763 F.2d 1504 (6th

Cir.1985).




                                         -7-
Case No. 9-18-41


       {¶12} Therefore, we are not able to conclude that Fuentes’s sentence is

unsupported by the record or contrary to law. Accordingly, Fuentes’s assignment

of error is overruled.

       {¶13} Having found no error prejudicial to the appellant herein in the

particulars assigned and argued, we affirm the judgment of the trial court.

                                                               Judgment Affirmed

SHAW and WILLAMOWSKI, J.J., concur.

/jlr




                                        -8-